Case: 17-10838    Date Filed: 12/13/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10838
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:16-cr-20038-JAL-19



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,
                                   versus

WAYNE THOMAS, JR.,
a.k.a. Boobie,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 13, 2017)

Before HULL, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 17-10838       Date Filed: 12/13/2017       Page: 2 of 6


       After pleading guilty, Wayne Thomas, Jr., appeals his convictions for

conspiracy to possess with intent to distribute 280 grams or more of cocaine base,

in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(iii), and possession of a firearm

and ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1). Thomas argues for the first time on appeal that his guilty plea was not

knowing and voluntary because the district court failed to ensure that he knew the

full consequences of his plea by providing him with pre-plea draft calculations of

his advisory guideline range.1 After careful review, we affirm.

       Guilty-plea proceedings are governed by Rule 11 of the Federal Rules of

Criminal Procedure. We review for plain error where, as here, the defendant raises

constitutional or Rule 11 objections for the first time on appeal. United States v.

Moriarty, 429 F.3d 1012, 1018–19 (11th Cir. 2005).                    Under the plain-error

standard, “[w]e may correct a plain error only when (1) an error has occurred, (2)

the error was plain, and (3) the error affected substantial rights.” United States v.

Gonzalez, 834 F.3d 1206, 1218 (11th Cir. 2016). If those three requirements are

met, we may exercise our discretion to correct the error if it seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id.




       1
         Thomas also argues that the sentence-appeal waiver in his plea agreement is not
enforceable because it is “unconscionable.” We need not address that argument because the
government does not contend that the waiver applies to his challenge to the validity of his plea.
                                               2
              Case: 17-10838     Date Filed: 12/13/2017   Page: 3 of 6


      An error is “plain” if it is “clear” or “obvious.” Id. “It is the law of this

circuit that, at least where the explicit language of a statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003). To obtain reversal

of a conviction based on plain error in the guilty-plea context, the defendant must

show a reasonable probability that, but for the error, he would not have pled guilty.

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

      A guilty plea is constitutionally valid only if it is both voluntary and

knowing. McCarthy v. United States, 394 U.S. 459, 466 (1969). Therefore, before

accepting a guilty plea, a district judge must determine that the plea was

voluntarily and knowingly entered into. Boykin v. Alabama, 395 U.S. 238, 239,

242 (1969).

      Rule 11 is “designed to assist the district judge making the constitutionally

required determination” that a guilty plea is knowing and voluntary. McCarthy,
394 U.S. at 465. “A court accepting a guilty plea must comply with Rule 11 and

specifically address three ‘core principles,’ ensuring that a defendant (1) enters his

guilty plea free from coercion, (2) understands the nature of the charges, and (3)

understands the consequences of his plea.” Moriarty, 429 F.3d at 1019.




                                          3
               Case: 17-10838    Date Filed: 12/13/2017   Page: 4 of 6


        To ensure that the defendant understands the consequences of his guilty

plea, Rule 11 requires the district court, before accepting the plea, to address the

defendant personally in open court and inform him of rights and other relevant

matters, including the maximum possible penalty, any mandatory minimum

penalty, and the court’s obligation to calculate the applicable guideline range and

to consider that range and other sentencing factors under 18 U.S.C. § 3553(a).

Fed. R. Crim. P. 11(b)(1)(H), (I), and (M).

        Thomas argues that his guilty plea was not knowing and voluntary because

the district court failed to ensure that he fully understood the consequences of his

plea. Citing the centrality of the Sentencing Guidelines to the sentencing process,

see Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (stating that

the Guidelines establish the “essential framework . . . for sentencing proceedings”),

Thomas reasons that district courts should be required to direct the probation office

to provide defendants draft guideline calculations before the court accepts a guilty

plea.

        Thomas has not shown plain error. To begin with, nothing in Rule 11

requires the pre-plea disclosure of draft guideline calculations. See generally Fed.

R. Crim. P. 11(b)(1). And the record shows that the district court complied with

Rule 11 by ensuring that Thomas understood the consequences of his guilty plea.

The court informed Thomas of the minimum and maximum sentences for his


                                         4
              Case: 17-10838     Date Filed: 12/13/2017    Page: 5 of 6


offenses, stated that it would consider the Sentencing Guidelines but could not

determine his advisory guideline range until after the probation office prepared a

presentence investigation report, and warned that the sentence imposed could be

different from any estimate that his attorney had given him. Thomas confirmed his

understanding of these matters, stated that he had discussed with counsel how the

Sentencing Guidelines might impact his case, and represented that he had no

additional questions about the consequences of his plea. After Thomas admitted to

the facts in a factual proffer and affirmed that he was pleading guilty because he

was in fact guilty, the district court accepted his plea as knowingly and voluntarily

made. In sum, the district court did all that was required by Rule 11 to ensure that

Thomas understood the consequences of his plea.

      Although Thomas maintains that disclosure of pre-plea draft guideline

calculations are constitutionally mandated, he does not cite any Supreme Court or

Eleventh Circuit case, or any other case for that matter, holding that a guilty plea is

not knowing and voluntary where a trial court fails to provide draft guideline

calculations before the defendant enters a guilty plea. Because it’s clear that

Thomas’s proposed rule is not established in either this Court’s or the Supreme

Court’s precedent, the district court did not plainly err in accepting Thomas’s

guilty plea as knowing and voluntary. See Lejarde-Rada, 319 F.3d at 1291.




                                          5
              Case: 17-10838    Date Filed: 12/13/2017   Page: 6 of 6


      Finally, even assuming Thomas could establish an error that was “plain,” he

has not shown that the error affected his substantial rights. As noted above,

Thomas affirmed during the plea colloquy that he understood the consequences of

his guilty plea and had discussed with counsel how the Sentencing Guidelines

might affect his case. We presume these statements are true, United States v.

Medlock, 12 F.3d 185, 187 (11th Cir. 1994), and nothing else in the record

contradicts them or suggests that he would not have entered his guilty plea had the

he received draft guideline calculations from the probation office. See Dominguez

Benitez, 542 U.S. at 83.

      Because Thomas has not shown that the district court plainly erred in

accepting his guilty plea as knowing and voluntary, we affirm his convictions.

      AFFIRMED.




                                         6